Dismissed and Memorandum Opinion filed July 12, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00138-CV

                        JONATHAN HENRY, Appellant

                                         V.
                          LASHON HENRY, Appellee

                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2020-28372

                          MEMORANDUM OPINION

      This appeal is from a final decree of divorce signed January 10, 2022. No
clerk’s record has been filed. The clerk responsible for preparing the record in this
appeal informed the court appellant did not make arrangements to pay for the
record.

      On May 10, 2022, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed. On
June 2, 2022, appellant was ordered to provide this court with proof of payment for
the record on or before June 17, 2022. See Tex. R. App. P. 35.3(c). In the order, the
court notified appellant that failure to comply with the court’s order would subject
the appeal to dismissal without further notice. See Tex. R. App. P. 37.3(b). No
response was filed.

      Appellant has not provided this court with proof of payment for the record.
We dismiss the appeal.



                                       PER CURIAM


Panel consists of Justice Bourliot, Hassan, and Wilson.




                                         2